          Case 2:16-cr-00292-JGB Document 166 Filed 05/10/21 Page 1 of 1 Page ID #:718
Melanie Sartoris (Cal. Bar No. 217560)
312 North Spring Street, 12th Floor
Los Angeles, CA 90012
Telephone: (213) 894-5615
Facsimile: (213) 894-0141


                                     UNITED STATES DISTRICT COURT
                                    CENTRAL DISTRICT OF CALIFORNIA
UNITED STATES OF AMERICA                                    CASE NUMBER:

                                                                              16-CR-292-JGB
                                             PLAINTIFF(S)
                   v.
MARIYA CHERNYKH, et al.,                                             NOTICE OF MANUAL FILING
-1) MARIYA CHERNYKH                                                        OR LODGING
                                           DEFENDANT(S).

PLEASE TAKE NOTICE:
       Pursuant to Local Rule 5-4.2, the following document(s) or item(s) are exempt from electronic filing,
and will therefore be manually ✔ Filed          Lodged : (List Documents)
Government's Ex Parte Application for Order Sealing Document [Under Seal];
Document [Under Seal]
[Proposed] Order Sealing Document;




Reason:
 ✔        Under Seal
          In Camera
          Items not conducive to e-filing (i.e., videotapes, CDROM, large graphic charts)
          Per Court order dated:
          Other:




May 10, 2021                                                  /s/ Melanie Sartoris
Date                                                          Attorney Name
                                                              United States of America
                                                              Party Represented


Note: File one Notice of Manual Filing or Lodging in each case, each time you manually submit a document(s).
G-92 (05/15)                             NOTICE OF MANUAL FILING OR LODGING
